  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 1 of 7


                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


AGNES M. VIERA ANZUETA                       CIVIL NO. 21-01336

Plaintiff
                                             PLAINTIFF DEMANDS TRIAL BY JURY
Vs.

CARLOS M. FRANCO COLÓN;
TRANSPORTE FRANCO, INC; MAPFRE
PRAICO INSURANCE COMPANY;
COMPANY ABC AND/OR
CORPORATION XYZ; INSURANCE
COMPANY ABC; JOHN DOE; JANE
ROE

Defendants

                                      COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW the plaintiff, Agnes M. Viera Anzueta, through the undersigned

counsel, and pursuant to this Honorable Court, respectfully STATES, ALLEGES and

PRAYS:

                                    I. THE PARTIES

        1.   Plaintiff, AGNES M. VIERA ANZUETA is of legal age, married, and

resident of Fort Worth, Texas, United States. His current physical and postal address is:

6060 Milton St. Apt. 6311, Dallas, Texas 75206; His phone number is (682-326-8888).

AGNES M. VIERA ANZUETA is suffering the damages alleged herein and for which

compensation is sought.

        2.   Defendant, CARLOS M. FRANCO COLÓN, is an individual with the

capacity to sue and be sued, and is responsible for all or part of the damages suffered

by Plaintiff. The physical address for all legal purposes, respectively, is: Carr. 171 Int.
  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 2 of 7


709 Km. 0.3, Bo. Rincón, Cidra, Puerto Rico 00736; unknown postal address.

Telephone: (787) 205-6048.


       3.     Co-Defendant, TRANSPORTE FRANCO, INC., is a corporate entity duly

registered under the laws of the Commonwealth of Puerto Rico with the capacity to sue

and be sued, and is the company that use the truck that caused the accident, for that

matter is the Corporation is responsible for all or part of the damages suffered by

Plaintiff. The physical and postal address for all legal purposes, respectively, are: Carr.

171, Int. 709 Km. 0.3, Bo. Rincon, Cidra, Puerto Rico 00739; RR-01 Buzón 3412, Cidra,

Puerto Rico 00739.

       4.     Co-Defendant,     MAPFRE       PRAICO      INSURANCE       COMPANY,        by

information and belief, is a business entity organized under the laws of Puerto Rico, that

have issued an insurance policy or policies in favor of the codefendant, CARLOS M.

FRANCO, that covers all, or part of the negligence, risks, damages, occurrences and/or

events alleged in this Complaint. This business is personally liable to Plaintiff for the

damages claimed in this lawsuit.      For all legal purposes, the postal address is as

follows: P.O. Box 70244, San Juan, Puerto Rico 00936-8244.

       5.     Co-Defendant,     MAPFRE       PRAICO      INSURANCE       COMPANY,        by

information and belief, is a business entity organized under the laws of Puerto Rico, that

have issued an insurance policy or policies in favor of the codefendant, TRANSPORTE

FRANCO, INC, that covers all, or part of the negligence, risks, damages, occurrences

and/or events alleged in this Complaint. This business is personally liable to Plaintiff for

the damages claimed in this lawsuit. For all legal purposes, the postal address is as

follows: P.O. Box 70244, San Juan, Puerto Rico 00936-8244.

       6.     Co-Defendants, COMPANY ABC and/or CORPORATION XYZ, are the

fictitious names of any Company/Corporation/Partnership/Subsidiary that upon Plaintiff
   Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 3 of 7


belief, is organized under the laws of the Commonwealth of Puerto Rico, or any other

recognizable jurisdiction, that, at all relevant times herein, may have had in full effect an

insurance policy covering the legal liability of all the events claimed. The real names are

unknown at this time and will be substituted pursuant to the Federal Rules of Civil

Procedure once the real name is made known to Plaintiff.

       7.     Co-Defendants, INSURANCE COMPANY ABC by information and belief,

are business entities organized under the laws of and with principal place of business in

a state other than Florida, whose real names are presently unknown, and that have

issued insurance policy or policies in favor of COMPANY ABC and/or CORPORATION

XYZ and/or any other Defendant herein included, that cover all or part of the negligence,

risks, damages, occurrences and/or events alleged in this Complaint. These companies

are personally liable to Plaintiff for the damages claimed in this suit. The real name of

these co-defendants is unknown at this time and will be substituted pursuant to the

Federal Rules of Civil Procedure once the real name is made known to Plaintiff.

       8.     Co- Defendants, JOHN DOE and JANE ROE are any individuals, legal

entities, private or governmental agencies, municipalities or entities that may be liable to

the plaintiff here, or where otherwise responsible to the facts that are reported here, and

are called at this time by fictitious names ignored the real, which shall be notified as

soon identified.

                                   II. JURISDICTION

       9.     This Honorable Court has subject matter jurisdiction over the instant case

pursuant to 28 U.S.C. sections 1332(a) (1), inasmuch as this is an action between

citizens of different states and the amount in controversy exceeds SEVENTY FIVE

THOUSAND DOLLARS ($75,000.00), exclusive of costs and interests. Venue is proper
  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 4 of 7


in the District of Puerto Rico pursuant to 28 U.S.C. § 1391, since the events that gave

rise to this cause of action occurred in the District of Puerto Rico.

                                     III. THE FACTS

       10.     On September 30, 2014, at or near 9:45 a.m., Mrs. Viera Anzueta, who at

the time of the accident had 19 years of age, was on her way to the University while

driving the motor vehicle Suzuki, Baleno model, year 2002, plate EMJ-726, from South

to North, by Interstate PR-52 at kilometer 29.3, in the right lane, jurisdiction of Caguas,

Puerto Rico.

       11.     At the time of the accident, a truck brand International, model Paystar

5000, year 1987, plate HP-2856, driven by Defendant, Mr. Franco, was nearly stopped

or driving less than 25 mph in the Interstate above mentioned.

       12.     When Plaintiff notices that the truck was stopped or almost stopped, Mrs.

Viera tried to dodge said motor vehicle, but sadly impacted the front of her motor vehicle

Suzuki Baleno with the rear bumper of the International Truck.

       13.     The collision was solely and exclusively a result of Defendant’s negligence

who had stopped or nearly stopped in the middle of the Interstate with a truck overfilled,

with sand and stone, with clear disparagement to his life and the life of others, for that

when Plaintiff notice the dangerous acts of Defendant, it was too late to evade the

above mentioned truck and therefore the tremendous accident.

       14.     As a direct and proximate result of Defendants party negligence, the truck

was defective in design and manufacture. Also, the truck didn’t have the proper

maintenance, inspections, permits and lacked complete installation of the rear bumper.

       15.     Mr. Carlos Franco, at the time of the accident, didn’t had his glasses on,

suffered loss of eye sight, and/or complete loss of vision on his right eye.

       16.     The accident occurred in the central lane of PR-52.
  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 5 of 7


         17.   Defendant, Mr. Carlos Franco was illegally driving in the central lane of

PR-52, in violation Puerto Rico Traffic Laws.

         18.   At the time of the design, manufacture and installation of the bumper and

dump body, the co-defendants, in their exercise of due diligence, should have known

about the damage and accident hazard to the rear of the truck if these parts were not in

place.

         19.   At the time of the design, manufacture and installation of the bumper and

dump body, the co-defendants, in their exercise of due diligence, should have known

about the damage and accident hazard that it was necessary to crear and install and

adequate bumper system.

         20.   As a direct result of the accident, Mrs. Viera Anzueta was cared for by

emergency medical personal at the crash site. Later on, Mrs. Viera had to be

transferred in an ambulance to the Emergency Room at Hospital Menonita in Caguas,

where she received medical attention, and after thirty days of hospitalization and three

operations where she was intervene with rods and bolts in her right leg, and lost part of

her pancreas and spleen. In addition, due to her critic state, medical personnel and

doctors had to make various blood transfusions for patient to survive the surgeries.

Eventually, Plaintiff was discharge from Hospital with instructions to visit numerous

medical specialists.

         21.   Also, as a direct result of the accident, Plaintiff suffered various urinary

infections, which on October 11, 2018, provoked a premature vaginal delivery of a 1-

pound baby, which was born dead after 23 weeks of pregnancy.

         22. The Plaintiff has a permanent impairment of 11%. Besides, this incident has

substantially affected his quality of life because he cannot complete his daily tasks as

he could prior to this incident.
  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 6 of 7


       23.      Plaintiff suffered from depression, anorexia, weight loss, insomnia, and

loss of energy, loss of motivation, loss of appetite, anxiety and PTSD. Plaintiff had to

visit a medical psychiatry for help and also had to undergo psychiatric treatment due to

the accident.

                                IV. PLAINTIFFS DAMAGES

       24.      The monetary damages suffered by the Plaintiff, including but not limited

to bodily and physical injury, pain and sufferings, mental anguish, psychological and

emotional distress, loss of enjoyment of life, loss of enjoyment of activities to which they

were accustomed, and expenses, among others, all of which are the direct

consequences of Defendant’s negligence, are conservatively estimated as follows:



       a)       Plaintiff AGNES VIERA-ANZUETA, an amount of ONE MILLION
       DOLLARS ($1,000,000.00).


                         V. JOINT AND SEVERAL LIABILITIES

       25.      Pursuant to the laws of the Commonwealth of Puerto Rico, as joint

tortfeasors, Defendants together with their insurance carriers must be held jointly and

severally liable for all the damages alleged in this Complaint. Defendants above

described acts or omissions constitute a tort under Puerto Rico Civil Code, Art. 1802,

Art. 1803, 31 LPRA, §5141, §5142.



                                     VI. TRIAL BY JURY

       26.      Plaintiff demands that the instant civil tort action be tried before a jury.



                                        VII. MEDICARE
  Case 3:21-cv-01336-ADC Document 1 Filed 07/21/21 Page 7 of 7


       27.    If the Plaintiff owe any medical costs to MEDICARE due to this incident,

the Defendants must pay for all medical bills, x-rays, surgery, medicines, and any other

medical treatment that Plaintiff had to undergo due to the slip and fall herein described.




                                      VII. RELIEF

       WHEREFORE, Plaintiff respectfully requests from this Honorable Court a

judgment against the Defendants, jointly and severally, for the damages sustained by

herself, as well as the award of costs, attorney’s fees, interests and any other relief

allowed in law and/or equity the Court might deem proper, regardless of whether said

remedy was claimed or not.



       RESPECTFULLY SUBMITTED.

       In Guaynabo, Puerto Rico, this July 21, 2021.

                                                 /s/ MANUEL COBIAN ROIG
                                                 USDC NO. 220005
                                                 Attorney for Plaintiffs
                                                 PO Box 177
                                                 Guaynabo, PR 00970
                                                 Phone (787) 402-6944
                                                 Mobile (787) 248-8933
                                                 e-mail: manuelcobianroig@gmail.com
